UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ý Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement ý Definitive Additional Materials o Soliciting Material under §240.14a-12 CARROLLTON BANCORP (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: March 25, 2011 Dear Stockholder: We wish to correct some information included in the enclosed proxy statement with respect to our employment agreement with our Chief Executive Officer, Robert A. Altieri.The enclosed proxy statement indicates on page 16 that Mr. Altieri and Carrollton Bank extended the term of Mr. Altieri’s employment agreement for a term of one year on August 1, 2010.This is incorrect.The agreement, which had an initial term expiring on August 1, 2010, had been extended once through September 15, 2010 and a second time through March 15, 2011.The agreement was not renewed or extended, and therefore expired by its terms, as amended, on March 15, 2011.Mr. Altieri continues to serve as our Chief Executive Officer on an at-will basis at a rate of compensation and benefits comparable to those provided under his previous employment agreement. Very truly yours, CARROLLTON BANCORP, INC. Albert R. Counselman Chairman of the Board
